Citation Nr: 1725335	
Decision Date: 07/03/17    Archive Date: 07/18/17

DOCKET NO.  10-33 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include a herniated disc of the lumbar spine, to include as secondary to the service-connected disabilities

2.  Entitlement to service connection for a left hip disability, to include arthritis and muscle spasm, to include as secondary to the service-connected disabilities.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1997 to March 1998.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In July 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In February 2014 and March 2016, the Board remanded these matters to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he has low back and left hip disorders that are related to his service-connected residuals of a left fibular fracture (left leg disability).  Specifically, he contends that his left leg disability results in an altered gait, which has either caused or aggravated his low back and left hip disorders.  He also argues that his service-connected left foot disability, specifically flat foot, alters his gait, which has either caused or aggravated his low back and left hip disorders.

In March 2016, the Board remanded the issues on appeal to afford the Veteran a VA examination to determine the nature and etiology of his claimed disorders.  The VA examiner was directed to address whether the Veteran's left hip and/or back disorders were caused or aggravated by the service-connected residuals of a distal left fibular fracture and/or left flat foot.

In May 2016, the VA examiner wrote that it was unlikely that the Veteran's herniated disc of his lumbar spine was the result of his service-connected ankle injury.  The left hip pain was not the result of his service-connected ankle injury.  The VA examiner elaborated that the Veteran was treated by Dr. J.T. in April 4, 2016.  Dr. J.T. did not note instability of the left ankle and the February 2016 X-ray images showed no evidence of malunion, acute fracture, degenerative arthritis, or medial clear space widening.  The VA examiner concluded that it was unlikely that the Veteran's herniated disc and left hip pain were related to his healed lateral malleolus fracture sustained while on active duty in 1998.  

The Board finds that the May 2016 medical opinion does not substantially comply with the March 2016 remand directives.  The AOJ was directed to afford the Veteran with a VA examination.  However, the May 2016 VA examiner only provided an opinion and did not examine the Veteran.  The May 2016 opinion did not address the effects of the Veteran's service-connected left foot disability on his back and left hip disorders or whether these disorders were aggravated by the service-connected disabilities.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record VA treatment records for the Veteran dated from March 2016 to the present.  All actions to obtain the requested records should be documented fully in the claims file.  If any records cannot be located or no such records exist, the Veteran should be so notified, and the unavailability of the records should be noted in the claims file.

2.  Then, schedule the Veteran for another examination with a VA examiner other than the one who provided the May 2009, October 2009, September 2011, and May 2014 examinations and opinions.  The Veteran's claims file, to include a copy of this Remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, to include the Veteran's service treatment records, VA treatment records and examination reports, and with specific consideration of the Veteran's lay statements regarding his symptoms, the examiner should provide opinions as to whether:

a)  Is it at least as likely as not (50 percent probability or more) that any low back disorder present, to include a herniated disc of the lumbar spine, is caused or aggravated by the Veteran's service-connected residuals of a distal left fibular fracture and/or his service-connected left flat foot?

b)  Is it at least as likely as not (50 percent probability or more) that any left hip disorder present, to include muscle spasms, is caused or aggravated by the Veteran's service-connected residuals of a distal left fibular fracture and/or his service-connected left flat foot?  

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.
3.  After all development has been completed, re-adjudicate the claims of entitlement to service connection for a low back disorder to include as secondary to the service-connected disabilities, and entitlement to service connection for a left hip disorder, to include as secondary to the service-connected disabilities.  If any benefit sought on appeal is not granted to the fullest extent, issue the Veteran a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




